United States Court of Appeals
                     For the First Circuit

No. 10-1321

                            DEBORAH MAHER,

                         Plaintiff, Appellant,

                                  v.

    MASSACHUSETTS GENERAL HOSPITAL LONG TERM DISABILITY PLAN,

                         Defendant, Appellee.


                                ERRATA


     The opinion of this Court, issued on December 7, 2011, should

be amended as follows.

     On page 13, line 8 of footnote 6, insert "to" after "going".